On writ of certiorari to review the action of the United States Court of Claims in holding that the Menominee Termination Act of 1954, 68 Stat. 250, as amended, 25 U.S.C. §§ 891-902 (1964), did not abrogate or cut off the exclusive hunting and fishing rights which the Treaty of Wolf River in 1854,10 Stat. 1064, granted to the tribe on its reservation and that therefore there had been no taking of those rights by the United States and the petitioners were not entitled to recover just compensation for their alleged loss, the Supreme Court granted certiorari (389 U.S. 811 (1967)) in order to resolve the conflict between the holding of the Court of Claims and that of the Wisconsin Supreme Court in State v. Sanapaw, 21 Wis. 2d 377, 124 N.W.2d 41 (1963), cert. denied, 377 U.S. 991 (1964), the latter court having held that the hunting and fishing rights of the Menominees had been abrogated by Congress in the Termination Act of 1954 and that the Menominees were therefore subject to the limiting and fishing regulations of the State of Wisconsin. On oral argument in the Supreme Court both the petitioner and the United States, the respondent, urged that the judgment of the Court *814of Claims be affirmed. The State of Wisconsin appeared as amicus curiae and urged that the judgment of the Court of Claims be reversed. On May 27, 1968, the Supreme Court affirmed the decision of the Court of Claims (891 U.S. 404).